 
 
I 
111th CONGRESS 1st Session 
H. R. 614 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Pence (for himself, Mr. Smith of New Jersey, Mr. Pitts, Mr. Franks of Arizona, Mr. Westmoreland, Mr. Cole, Mr. Sensenbrenner, Mr. Terry, Mr. Burton of Indiana, Mr. Inglis, Mr. Hall of Texas, Mrs. Schmidt, Mrs. Blackburn, Mr. Paul, Mr. Lamborn, Mr. Flake, Mr. Hoekstra, Mr. Fortenberry, Mr. Miller of Florida, Mr. Tiahrt, Mr. Boozman, Mr. Shuster, Mr. Brown of South Carolina, Mrs. Bachmann, Mr. Wilson of South Carolina, Mr. McCaul, Mr. Ryan of Wisconsin, Mr. Scalise, Mr. Rogers of Alabama, Mr. Bartlett, Mr. Poe of Texas, Mr. Herger, Mr. Bachus, Mr. Neugebauer, Mr. Akin, Mrs. McMorris Rodgers, Mr. Olson, Mr. Kline of Minnesota, Mr. King of Iowa, Mr. Fleming, Mr. Barrett of South Carolina, Mr. McKeon, Mr. Thompson of Pennsylvania, Mr. Harper, Ms. Lummis, Mr. Chaffetz, Mr. McHenry, Mr. Broun of Georgia, Ms. Fallin, Mr. Brady of Texas, Ms. Foxx, Mr. Gingrey of Georgia, Mr. Cassidy, Mr. Linder, Mr. Davis of Tennessee, Mr. Souder, Mr. Davis of Kentucky, Mr. Jordan of Ohio, Mr. Roe of Tennessee, Mr. Garrett of New Jersey, Mr. Bishop of Utah, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title X of the Public Health Service Act to prohibit family planning grants from being awarded to any entity that performs abortions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Title X Abortion Provider Prohibition Act. 
2.Prohibition on abortionTitle X of the Public Health Service Act (42 U.S.C. 300 et seq.) is amended by adding at the end the following: 
 
1009.Additional prohibition regarding abortion 
(a)ProhibitionThe Secretary shall not provide any assistance under this title to an entity unless the entity certifies that, during the period of such assistance, the entity will not perform, and will not provide any funds to any other entity that performs, an abortion. 
(b)ExceptionSubsection (a) does not apply with respect to an abortion where— 
(1)the pregnancy is the result of an act of rape, or an act of incest against a minor; or 
(2)a physician certifies that the woman suffers from a physical disorder, physical injury, or physical illness that would place the woman in danger of death unless an abortion is performed, including a life-threatening physical condition caused by or arising from the pregnancy itself. 
(c)HospitalsSubsection (a) does not apply with respect to a hospital, so long as such hospital does not, during the period of assistance described in subsection (a), provide funds to any non-hospital entity that performs an abortion (other than an abortion described in subsection (b)). 
(d)Annual reportNot later than 60 days after the date of the enactment of the Title X Abortion Provider Prohibition Act, and annually thereafter, for the fiscal year involved, the Secretary shall submit a report to the Congress containing— 
(1)a list of each entity receiving a grant under this title; 
(2)for each such entity performing abortions under the exceptions described in subsection (b)— 
(A)the total number of such abortions; 
(B)the number of such abortions where the pregnancy is the result of an act of rape; 
(C)the number of such abortions where the pregnancy is the result of an act of incest against a minor; and 
(D)the number of such abortions where a physician provides a certification described in subsection (b)(2); 
(3)a statement of the date of the latest certification under subsection (a) for each entity receiving a grant under this title; and 
(4)a list of each entity to which an entity described in paragraph (1) makes available funds received through a grant under this title. 
(e)DefinitionsIn this section: 
(1)The term entity means the entire legal entity, including any entity that controls, is controlled by, or is under common control with such entity. 
(2)The term hospital has the meaning given to such term in section 1861(e) of the Social Security Act.. 
 
